SUNDBY, J.
(dissenting). Appliance Mart elected to conduct its business in the city of La Crosse as a transient merchant. Its business was not unlawful nor was it a nuisance per se. Appliance Mart was, however, required to obtain a license from the city clerk under sec. 130.065, Stats., and a La Crosse city ordinance. It obtained a license from the city clerk which stated that it had "complied with all the requirements necessary for obtaining this License.” On the night before Appliance Mart’s proposed sale, Western Supply began this action and moved for a *227temporary injunction to enjoin Appliance Mart from proceeding with its sale. The next morning the trial court heard testimony and granted Western Supply’s motion. I construe the issue presented to be whether the trial court abused its discretion in granting Western Supply’s motion.
The issuance of the temporary injunction had the effect of granting all the relief that Western Supply sought. Where that is the case, a temporary injunction ordinarily will not be granted unless the complainant’s right to relief is clear. Codept, Inc. v. More-Way North Corp., 23 Wis. 2d 165, 172, 127 N.W.2d 29, 34 (1964). Western Supply’s right to relief is far from clear. The majority assumes that Western Supply had a right which was threatened by Appliance Mart’s proposed sale. The majority does not, however, define that right. A business has no right to be protected against competition. Further, even if a competitor operates its business in an unlicensed or unlawful way, a business has no right to injunctive relief, unless the business suffers some injury which is special to it and different from the public right.
The majority correctly states the standard which must be met before a temporary injunction will be issued but does not follow through and identify the right which entitled Western Supply to injunctive relief. The majority relies on Pure Milk Prod. Coop. v. National Farmers Organ., 90 Wis. 2d 781, 800, 280 N.W.2d 691, 700 (1979), where the court stated:
To obtain an injunction,'a plaintiff must show a sufficient probability that future conduct of the defendant will violate a right of and will injure the plaintiff. The Kimberly & Clark Co. v. Hewitt, 75 Wis. 371, 375, 44 N.W. 303, 304 (1890). (Emphasis added.)
*228Both trial courts stated what they believed to be Westerns Supply’s protected right. Judge Pappas, who granted the temporary injunction, stated, "the requirements of Ch. 130 essentially are for consumers but I would think that along with that, is the desire to prevent unfair competition as well.” Judge Mulroy, who granted Western Supply’s motion for summary judgment, stated, "Chapter 130 serves at least the dual purpose of consumer protection and promotion of fair competition by its requirements.”
I will shortly show that the transient merchant statute is not intended to control competition between local merchants and transient merchants. Assuming, however, for the moment that the prevention of unfair competition is one of the purposes of sec. 130.065, Stats., neither the trial courts nor the majority demonstrate why the courts should, at the instance of a competitor, enforce the statute, at least not without a showing of special and peculiar damage. "A court of equity ordinarily will not interfere by injunction to restrain the commission of a criminal act or to restrain the violation of public or penal statutes.” (Citations omitted). State ex rel. Fairchild v. Wisconsin Auto. Trades Asso., 254 Wis. 398, 402, 37 N.W.2d 98, 100 (1949).1 Cases on this subject are collected in *229Annotation, Right to enjoin business competitor from unlicensed or otherwise illegal acts or practices, 90 A.L.R.2d 7 (1963). The holdings of the cases are summarized as follows:
As a broad proposition, it can be concluded, on the basis of the cases discussed herein, that ordinarily the mere fact that the defendant is a competitor of the plaintiff does not entitle the latter to injunctive relief against the defendant’s unlicensed or otherwise illegal acts or practices, but that there must be something more involved, such as a property right in the plaintiff which is entitled to protection, special damage to the plaintiff, or a public interest deemed worthy of protection.
Id. at 12-13.
Western Supply does not have a property right in possible lost profits which is entitled to protection. Nor is the loss of possible profits a cognizable special damage to Western Supply, and it has no right to a private remedy for the redress of a public wrong, Hobbins v. Hannan, 186 Wis. 284, 297, 202 N.W. 800, 805 (1925).
If Western Supply belonged to a class of persons intended to be protected by sec. 130.065, Stats., equity might enjoin an unlicensed sale conducted by its competitor, Appliance Mart. See Annotation, 90 A.L.R.2d at 15-16 (where injunctive relief has been granted or recognized, the courts have followed three theories: (1) the "property right” or "franchise” theory; (2) the "nuisance theory”; or (3) the "public interest” or "public protection” theory). The trial courts considered that Western Supply was within a class of persons intended to be protected by the transient merchant statute. This is not the case.
*230Attempts of municipalities and states to regulate transient merchants have had a long and checkered history. Wisconsin’s regulatory efforts have evoked such magniloquent prose as the following from State v. Whitcom, 122 Wis. 110, 114, 99 N.W. 468, 469 (1904):
Our statute relating to the licensing and punishing of peddlers and transient merchants (secs. 1570 et seq., Stats. (1898), as amended by ch. 341, Laws of 1901) is an edifice of composite architecture, made up of a series of portholed turrets for offense against the obnoxious, and sheltered corridors to shield the favorites of the successive legislatures which have contributed to the conglomerate now under consideration.
The court invalidated the statute because, among other failings, it discriminated in favor of local merchants as opposed to nonresident merchants. Attempts of municipalities by discriminatory ordinances to protect local merchants from the competition of transient merchants have been uniformly struck down. State legislative efforts subsequent to Whitcom have been sustained precisely because their impact falls equally upon the resident merchant and the nonresident merchant. The purpose of such legislation was stated in Monroe v. Endelman, 150 Wis. 621, 623, 138 N.W. 70, 71 (1912), to be "a dual one, namely, to regulate the trades and occupations mentioned under the exercise of the police power and to impose a reasonable tax upon such occupations and trades.”
The attorney general has stated the purpose of the transient merchant statute as follows:
The transient merchant statute was directed against those individuals who temporarily locate in a municipality, carry on their business, make a *231profit and then remove from that municipality without paying any taxes or without contributing in any manner to the upkeep of governmental agencies.
22 Op. Atty. Gen. 454, 456 (1933).
I do not find in any of the various transient merchant statutes since Whitcom, including sec. 130.065, Stats., any legislative intent to protect local merchants from competition from transient merchants. Any such legislative attempts would be constitutionally suspect. Section 130.065, Stats., conforms to the courts’ and the attorney general’s depiction of a transient merchant statute as a taxing and regulatory measure.
Even if sec. 130.065, Stats., were intended to protect local merchants from unfair competition (perhaps a valid police power objective), I do not see how Appliance Mart’s alleged infractions placed it in a merchandising position unfair to Western Supply. The trial court which granted the temporary injunction found that Appliance Mart had not complied with subs. (3) and (11) of sec. 130.065, Stats. Subsection (3) required that Appliance Mart attach to its application for a license an itemized list of all merchandise to be offered for sale, reciting a description of each item, the owner’s actual cost and a number corresponding with a number to be affixed to each item to be sold. Subsection (11) required that Appliance Mart display the merchandise to be sold at least forty-eight hours before the beginning of the sale. The obvious purpose of these provisions is to protect the consumer against fraud and to identify the for-sale items to guard against the sale of stolen goods. Western Supply had *232not demonstrated how it was disadvantaged by these instances of noncompliance.
In a related vein, I find it particularly significant that Western Supply knew of Appliance Mart’s proposed sale approximately a week before the sale, that it began at that time to seek legal action against Appliance Mart through the city attorney and district attorney but made no effort to contact Appliance Mart. In these circumstances, I am not impressed by Western Supply’s argument that to protect its rights it was necessary to have literal compliance with sec. 130.065. It is painfully apparent that Western Supply used the statute to protect itself from legitimate competition. It is not entitled to the aid of the courts for that purpose. I therefore dissent.2

Enforcement of sec. 130.065, Stats., lies within the discretion of the public officials charged therewith. Galuska v. Kornwolf, 142 Wis. 2d 733, 741, 419 N.W.2d 307, 311 (Ct. App. 1987). Western Supply’s remedy, if any, was to apply to the city clerk to review her determination to issue a license to Appliance Mart. Ch. 68, Wis. Stats. Western Supply has made no showing that ch. 68 did not afford it an adequate remedy to review the issuance of the license. See American Mut. Liability Ins. Co. v. Fisher, 58 Wis. 2d 299, 305, 206 N.W.2d 152, 156 (1973) ("Only if there is no adequate remedy at law is an aggrieved party entitled to the equitable remedy of injunction."). (Citations omitted.)


Also, I am of the opinion that Western Supply made no showing of irreparable injury. See American Mutual, 58 Wis. 2d at 305, 206 N.W.2d at 156 ("an injunction may not be granted unless there is the threat of irreparable injury”). Its damages, if any, were calculable. The fact that some assumptions would have been necessary did not make its damages so difficult to determine as to justify use of the "extremely powerful instrument,” Pure Milk, 90 Wis. 2d at 800, 280 N.W.2d at 700, of injunction.